PURCHASE AND SALES AGREEMENT Between TAMM OIL AND GAS CORP. And ASPERAGO HOLDING S.A. And ELESTONE S.A. RE: SALE AND TRANSFER OF PETROLEUM AND NATURAL GAS LEASES T91 R25 W5M, SECTIONS 1,11,12,13,14 T91 R25 W5M SECTIONS 20, 21,28,29,32 Manning Area, Alberta TAMM Oil and Gas Corp and Asperago Holding SA and Elestone SA hereby enter into this Sales Agreement subject to the following terms and conditions: 1. Definitions: a. “assets” means the Vendor’s entire right, title estate and interest in and to the lands, leases and lease substances as described in Schedule “A” attached hereto together with all agreements including MSL’s and LOC’, wells and LLR deposits for said wells, facilities, equipment and material related thereto. b. “Vendor” means Asperago Holdings SAand Elestone SA jointly held interest on described Assets; c. “Purchaser” means TAMM Oil and Gas Corp: d. “Effective Time” means 0:600May 21, 2009: e. “Closing Date “ means no later than 60 days from effective date subject to due diligenceor such date as the parties hereto may otherwise agree. 2. The Purchase offers to purchase the assets from the Vendor, for the consideration of shares in the Purchaser, issued from treasury and deposited with the Vendor for the purpose of the acquisition of the Assets and a GORR on future production: a. $ 10.00 CAN. b. 7,286,000 shares of TAMM Oil and Gas Corp issued to Asperago Holding SA from treasury c. 7,286,000 shares of TAMM Oil and Gas Corp issued to Elestone SA from treasury d. 2 % GORR royalty on these leases - subject to signing a standard GORR agreement to follow. 3. Assets are free and clear of any encumbrances other than those listed on the attached Schedule “A”.In addition, Vendor warrants that the lands are not subject to any Contracts except as specifically set out on Schedule “A” attached hereto. Agreed to and accepted this 21 day of May, 2009 Asperago Holdings SA Per Witness: Elestone SA Per Witness: TAMM Oil and Gas Corp Per: Witness: SCHEDULE “A” Attached to and forming part of the Sales Agreement Dated May 21, 2009. Between Asperago Holdings SA, Elestone SA and TAMM Oil and Gas Corp. Lands: LEASE/RIGHTS COMPANY INTEREST ENCUMBRANCES Crown PNG Lease No. 0508050464 (005) Twp 91 Rge. 25 W5M Sections: 1,11,12,13,14 PNG – surface to base of the Banff 100% Crown Royalty Crown PNG Lease No. 0508050465 (005) Twp 91 Rge. 25 W5M Sections 20, 21,28,29,32 PNG – surface to the base of the Banff 100% Crown Royalty PURCHASE AND SALES AGREEMENT Between TAMM
